NOTICE OF ALLOWABILITY

Amendment
	The amendment filed on 9/14/2021 has been reviewed and is acknowledged by the examiner.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification - Broken Lines Description
	For clarity of the claim, the broken lines description has been amended to describe that the broken lines and portions within form no part of the claimed design, as follows:
	--The broken lines and portions within form no part of the claimed design.-- 

Conclusion
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-applications-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22312-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO’s Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO’s Alexandria, Virginia Customer Service Window

For additional information regarding responding to Office actions, see:
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPAIR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY NEMETH whose telephone number is (571)270-3009.  The examiner can normally be reached on MONDAY-FRIDAY, 8:00AM-4:30PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY NEMETH/Primary Examiner, Art Unit 2922